Citation Nr: 1635098	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 2006 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 

FINDING OF FACT

The Veteran does not have current bilateral hearing loss that manifested during service or to a compensable degree within one year thereafter or that is otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the Veteran with such notice in February 2011, prior to its decision on the claim in August 2011.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any additional outstanding records that are relevant to the issue being decided herein.  

The Veteran was also afforded VA examinations in July 2011 and December 2011, and an addendum opinion was obtained in March 2012, following audiological testing that month.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the March 2012 addendum opinion obtained in this case is adequate, as it is predicated on a full reading of the Veteran's claims file and audiological testing performed by a contract examiner.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309 (a) as a chronic disease.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions are applicable to sensorineural hearing loss (organic disease of the nervous system) and are considered to be a chronic disease for VA compensation purposes.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has stated that he was exposed to loud noise during his deployment, including IED blasts and gun fire.  His DD-214 shows that his military occupational specialty was a field medical service technician, and his military personnel records show that he worked alongside EOD personnel in support of their missions.  The Veteran has asserted that his hearing loss began while on active duty service and that his symptoms have continued since that time.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran's service treatment records show that he was provided an enlistment examination in January 2006.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
0
0
0
5

An audiogram performed in February 2006 showed similar results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

Hearing loss is not discussed in the remainder of the Veteran's service treatment records.

The Veteran was afforded a VA audiological examination in connection with his claim in July 2011.  At that examination, the VA examiner noted that the Veteran had been exposed to noise while in service, but noted that she had not found h his in-service audiograms.  Upon evaluation at the 2011 examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
30
30
30
25
35

The Maryland CNC Word List Speech Recognition score was listed as 100 for the left ear and 0 for the right ear.  However, the examiner reported that it was her opinion that the Veteran would not or could not respond to his true hearing thresholds.  As such, she reported that she could not opine with regard to the etiology of the Veteran's hearing loss without resort to mere speculation, as the Veteran's audiogram results were inconsistent.  Instead, she recommended further testing.

The Veteran was afforded another VA audiological examination in December 2011.  The VA examiner considered the Veteran's in-service noise exposure and reviewed his in-service audiograms.  However, despite performing additional audiological testing, the examiner again found that the Veteran's test results were inconsistent.  Results were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
20
15
10
10

The Maryland CNC Word List Speech Recognition score was reported as 96 for the left ear and 0 for the right ear.  The examiner opined that the puretone test results were not valid for rating purposes and noted that use of the Maryland CNC speech discrimination score was not appropriate for the Veteran due to issues, such as language difficulties, cognitive problems, and inconsistent speech discrimination scores.  As such, the Veteran's second VA examination results were also not valid.  Thus, the VA examiner again opined that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She recommended auditory brainstem response (ABR) testing.

At the recommendation of the December 2011 VA examiner, the RO obtained an ABR test in March 2012, which was conducted by a contract examiner.  At that examination, an ABR test and an auditory stead-state response (ASSR) test were performed while the Veteran slept naturally.  Responses to ABR testing were reported as follows: a response was obtained to a 500 Hertz tone burst at 20 decibels nHL, bilaterally, right ear response to a 4000 Hertz tone burst was at 30 decibels nHL and the left ear response was at 20 dB nHL.  Test results for March 2012 ASSR testing were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
30
LEFT
20
20
20
20
20

After ABR and ASSR testing were complete, the contract examiner opined that both test results showed hearing sensitivity within normal limits.

The RO then obtained a March 2012 addendum opinion from the December 2011 VA examiner.  In that addendum opinion, the examiner also opined that, based upon the findings of the March 2012 testing, the Veteran did not have hearing loss; therefore, hearing loss could not be related to military noise exposure.

There are no other medical records documenting hearing loss for VA purposes. 

The Board notes that the Veteran has claimed that that he has experienced hearing loss since service.  He also submitted a lay statement from C.M. stating that she has observed the Veteran's hearing loss.  The Board notes that the Veteran is certainly competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Nevertheless, the Board finds that the medical evidence of record is more probative in assessing whether the Veteran has current hearing loss for VA purposes.  As noted above, the regulation requires specific audiometric results.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The VA examiner performed audiograms and Maryland CNC testing on two separate occasions; however, such test results were invalid.  Additional testing was then performed in March 2012, and both the contract examiner and the VA examiner opined that the Veteran had normal hearing.  

The most probative evidence is the March 2012 testing accompanied by the 2012 contract examiner's and VA examiner's opinions, which were based on review of the audiological testing.  The VA examiner also considered the Veteran's lay statements and treatment records, as well as the examiner's own medical knowledge and training in formulating her opinions.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran does not have hearing loss for VA purposes, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


